Carley, Judge.
In Hill v. Crowell, 149 Ga. App. 461 (254 SE2d 519) (1979), we affirmed the trial court’s judgment based on a jury verdict for appellee. In so ruling, we held that the trial court did not err in denying to appellant the right to a voir dire examination of each juror. On certiorari, the Supreme Court reversed, holding that "either party in a civil suit has the right to an examination of jurors individually prior to the interposing of a challenge.” Hill v. Crowell, 244 Ga. 294 (1979). The Supreme Court’s opinion reversing this court’s decision further held that the error of the trial court in denying an individual examination of jurors "is presumed to be harmful.” Hill v. Crowell, supra.
In our original decision in this case affirming the trial court’s judgment on the main appeal, we deemed it unnecessary to consider defendants’ cross appeal from the trial court’s failure to grant defendants’ motion for directed verdict. In ruling on certiorari, the Supreme Court stated that the judgment of the Court of Appeals was affirmed in part and reversed in part. Since the reversal obviously relates to the ruling on the main appeal, we construe the decision of the Supreme Court as requiring a new trial in this case. It follows that we were correct — for the wrong reason — in refusing to consider *699defendants’ cross appeal.
Argued March 5, 1979 —
Decided November 29, 1979 —
Rehearing denied December 5, 1979 in Case No. 57345.
Douglas L. Breault, for appellants.
Thomas Wm. Malone, Jerry A. Buchanan, for appellee.
Accordingly, the judgment of the Supreme Court is made the judgment of this court with the direction that the judgment on the main appeal be reversed and that the cross appeal be dismissed.

Judgment in Case No. 57345 reversed; appeal in Case No. 57346 dismissed.


Banke and Underwood, JJ., concur.